Petitioner, C. E. Owens, has filed a petition in this court for a writ of habeas corpus. The facts in this case are almost identical with the facts *Page 400 
as set forth in the case of In re Pat Wright, 75 Okla. Crim. 367,131 P.2d 773. Petitioner was charged in the district court of Oklahoma county with larceny by fraud of an automobile; entered a plea of guilty and was by the court sentenced to serve a term of three years in the penitentiary.
There is nothing in the petition which reveals that the court did not have jurisdiction or that the judgment and sentence is void.
For the same reasons stated in the case of In re Pat Wright, the writ of habeas corpus is denied.
JONES, J., concurs. DOYLE, J., absent.